FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EKO PAKU SADEWO,                                 No. 11-72970

               Petitioner,                       Agency No. A095-630-138

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Eko Paku Sadewo, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009). We deny the petition for review.

      The record does not compel the conclusion that Sadewo established changed

or extraordinary circumstances to excuse his untimely asylum application. See

8 C.F.R. §§ 1208.4(a)(4), (5). Accordingly, Sadewo’s asylum claim fails.

      Substantial evidence supports the BIA’s determination that the harm Sadewo

suffered in Indonesia does not rise to the level of persecution. See Halim v.

Holder, 590 F.3d 971, 975-76 (9th Cir. 2009). Further, substantial evidence

supports the BIA’s determination that, even under a disfavored group analysis,

Sadewo failed to show sufficient individualized risk to establish that it is more

likely than not he would be persecuted if removed to Indonesia. See id. at 979; see

also Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal will

need to adduce a considerably larger quantum of individualized-risk evidence to

prevail than would an asylum applicant”). We reject Sadewo’s contention that the

BIA applied the disfavored group analysis incorrectly. Accordingly, Sadewo’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                        2                                       11-72970